Cranch, C. J.
On the 2d of December, 1831, the writ in the first suit was issued, returnable to December term, 1831. The declaration contained two counts.
1st. Indebitatus assumpsit for $2,765, for the use and hire of the steamboat Franklin.
2d. Quantum meruit for the hire and use of the same boat; and that they deserved to have therefor the sum of $2,415.
The jury found a verdict for the plaintiffs for $2,415, with interest from the 6th of February, 1832; and judgment was rendered accordingly.
The bill of exceptions taken at the trial in November term, 1833, shows that the plaintiffs claimed, and the Court instructed the jury, that if they believed certain facts therein stated, the plaintiffs were entitled to recover at the rate of $35 per diem from the 20th of November, 1831, to the 6th of February, 1832, both days inclusive.
Upon a writ of error, the Supreme Court of the United States, at January term, 1835, reversed the judgment, and ordered a venire de novo, because it appeared by the record “ that the jury was instructed to give damages to a time long posterior to the institution of the suit,” the writ having issued on the 2d of December, 1831, and the defendant having appeared on the 1st Monday of December, 1831, and laid a rule on the plaintiffs to declare.
This error was not noticed in the Court below, or rather, as it seems, the record did not correspond with the facts, the parties having agreed, after the 7th of February, 1832, to docket a cause by consent; but as a writ had been issued on the 2d December, 1831, for a cause of action which was abandoned, the entries were made in the suit thus commenced on the 2d of December, instead of docketing a new suit according to the agreement of the parties.
While the same cause was pending in the Supreme Court upon the writ of. error, to wit, on the 24th of December, 1834, the plaintiffs sued out a new capias ad respondendum against the defendant William A. Bradley ; and on the 8th of January, 1836, filed their declaration thereupon, precisely in the same words as those of the declaration in the former cause.
To this new declaration, the defendant, on the 7th of March, 1836, pleaded, that before the issuing of the said writ in this cause, namely, at December term, 1831, the plaintiffs “ impleaded the *396said defendant, and filed their declaration against him in a plea of trespass on the ease of and upon the very same identical promises and undertakings in the said declaration in this present suit mentioned, as by the record and proceedings thereof remaining in the said court may more fully appear ; in which said suit a trial was had and judgment therein by the said court rendered against the said defendant; from which said judgment the said defendant then and there prayed an appeal to the Supreme Court of the United States, in due form of law, which said prayer was granted, and the said cause was thereupon removed to the said Supreme Court, at the January term thereof, in January, in the year 1834; and the said defendant further says, that the parties in this and the said former action are the same, &c., and that the said suit so brought and prosecuted against him the said W. A. B. as aforesaid, was still pending in the said Supreme Court of the United States when the writ in this action was issued ; and this the said W. A. B. is ready to verify, &c., and prays judgment of the writ and declaration, and that the same may be quashed.”
To this plea, the plaintiffs replied, in substance, that the writ in the former case “issued prior to the rising of the cause of action in this case mentioned,” and although the declaration in that cause did set forth the same cause of action as is set forth in the declaration filed in this case; yet, by the final judgment entered in that case, and which still remains in full force, it was adjudged that the said cause of action, not having arisen until after the issuing of the said writ, the evidence given to the jury in that case was improperly admitted ; and the judgment of the said Circuit Court was, on that ground, reversed, “ wherefore the plaintiffs say, that they ought not to be precluded from recovering in this action, by any thing in the said plea contained.”
To this replication it is understood that the defendant demurs, and the plaintiffs join in demurrer.
The criterion by which to decide whether two suits are for the same cause of action, is, whether the evidence, properly admissible in the one, will support the other.
The Supreme Court has decided that the evidence which is admissible, and will, as we suppose, support the present action, was not admissible in, and, therefore, could not support, the former action. And it is equally clear, that so much of the evidence as might have been admissible in the former action, (namely, for the hire of the boat from the 20ih of November up to the 2d of December, 1831,) and which might have supported so much of the plaintiff’s claim, will not support the whole of the present claim.
I think, therefore, that the cause of action cannot in law be considered as the same.
*397If the contract is to be considered as for an entire sum, comprehending the thirty-five dollars.a day from the 20th of November, 1831, to the 7th of February, 1832, then no part of the evidence in the former suit was applicable to that case. So that, taken in either way, I think the pendency of the former action cannot abate the present action.